DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicants’ amendments have overcome the previous grounds of rejection. Consequently, the rejection of claims 1 and 4-12 under 35 U.S.C. 112(b) in the OA of April 6, 2020 is withdrawn.

Response to Arguments

Applicants’ arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claims 1 and 4-7 are allowed.

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1: The primary reason for the allowance of claim 1 is the inclusion of the limitation “wherein the forming the patterned hydrophobic layer directly connected with the active layer 

Claims 4-7 are allowed over the prior art references by virtue of each claim’s respective dependency upon independent base claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2014/0061635 (“Liu”) in view of US Patent 9793268 B2 (“Su”).

Re Claim 8: Liu teaches a thin film transistor (FIGS. 5-11) comprising:
	a gate (2 of Figures 5-11, ¶39), a gate insulation layer (3 of Figures 5-11, ¶42), and an active layer (4 of Figures 5-11, ¶46) arranged above an underlying substrate (1 of Figures 5-11) successively;
a layer (5 of Figures 5-11, ¶48 and ¶85) above the active layer (4), wherein the pattern of the layer (5) comprises first pattern components (middle portion of 5, refer to Figures 9-11, ¶50), and (5) onto the underlying substrate (1); and
a source and a drain (portions of element 8 and of element 9 positioned between portions of layer 5 of Figure 11, ¶62) arranged above the layer (5), wherein the source and the drain (8 and 9) are located respectively on two sides of a channel area (middle portion of 4), and in contact with the active layer (4);
wherein the layer (5) further comprises second pattern components (outside portion of 5 of Figure 11, ¶50), orthographic projections of the second pattern components onto the underlying substrate (1) completely overlap with orthographic projections of first areas at the active layer (4) onto the underlying substrate (1), and the first areas are other areas on the two sides of the channel area than areas where the source and the drain (8 and 9) are arranged.


    PNG
    media_image1.png
    357
    659
    media_image1.png
    Greyscale


Liu is silent regarding the claimed limitation of a patterned hydrophobic layer (or thin film).


(=“etch stop layer”, col 5, lines 45- 52) composed of hydrophobic properties (col. 4, lines 10-17). 


    PNG
    media_image2.png
    287
    562
    media_image2.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material composition of Liu (specifically, etch stop layer 5) in order to add patterned hydrophobic layers as demonstrated in Su whereas the rationale for the combination is to provide suitable selectivity etching (col. 4, lines 30-36) and removal of adsorbed water (col. 4, lines 5-12).

Regarding Claim 10: Liu in view of Su discloses claim 8 in the manner as described above.

 	Liu further teaches an array substrate (refer to ¶63), comprising the thin film transistor according to claim 8.

Regarding Claim 11:  Liu in view of Su discloses claim 8 in the manner as described above.

Liu teaches wherein the first areas (refer to annotated figure) are areas arranged at two ends of the active layer (4 of Figures 5-11, ¶46 and ¶50); the channel area (refer to annotated figure) is between the two ends of the active layer (4) and is spaced from the first areas. 





    PNG
    media_image1.png
    357
    659
    media_image1.png
    Greyscale




Re Claim 12: Liu in view of Su discloses claim 8 in the manner as described above.

Liu teaches wherein the orthographic projections of the source and the drain (portions of element 8 and of element 9 inside layer 5 of Figure 11, ¶86) onto the active layer (4 of Figures 5-11, ¶46 and ¶50) are between the channel area and the first areas (refer to annotated figure); the source and the drain (8 and 9) are directly connected to the action layer (4).


    PNG
    media_image1.png
    357
    659
    media_image1.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Su as applied to claim 8 above and further in view US Patent Publication 20090321739 (“Kim”).

Re Claim 9: Liu in view of Su discloses claim 8 in the manner as described above. 

Liu as modified by Su teaches the patterned hydrophobic layer (5 of Figures 5-11).

Liu differs from the claimed invention because the reference is silent in teaching wherein the material of the patterned hydrophobic layer is an all-fluorin polymer or Hexamethyl Disilazane (HMDS).

Kim teaches an embodiment having a hydrophobic layer of an all-fluorin polymer (109 of Figure 2H, ¶51, Teflon or CYTOP)).

It would have been obvious to one of ordinary skill in the art to modify the material composition of Liu in order to include an embodiment wherein the material of the patterned hydrophobic layer is an all-fluorin MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819

8/8/2021



/ALLEN L PARKER/             Supervisory Patent Examiner, Art Unit 2819